Citation Nr: 0507586	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  98-14 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Eligibility for non-service connected pension benefits.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from May 1962 to April 1964, 
with subsequent inactive service in the Naval Reserve from 
1985 to 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating action by the RO 
that denied the veteran's claims for service connection for a 
low back disorder and entitlement to non-service connected 
pension benefits.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The veteran did not serve in the Republic of Vietnam 
during his period of active duty.

3.  The veteran had no active duty service during a period of 
war.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for nonservice-connected disability pension benefits.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and Pub. L. No. 108-183, §§ 701(a),(b); 117 
Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 
5103(b) (West 2004)), redefined VA's duty to assist a 
claimant in the development of a claim.

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court 
) has held that the VCAA was not applicable where the law, 
and not the evidence, was dispositive.  Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  In this case the periods and type 
of the veteran's service is not in dispute, and the law is 
dispositive.

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).

The provisions of 38 C.F.R. § 3.3, in pertinent part, clarify 
that pension for veterans is a benefit payable by the 
Department of Veterans Affairs to veterans of a period of war 
because of nonservice-connected disability or age.  The 
qualifying periods of war for this benefit are the Mexican 
Border period, World War I, World War II, the Korean 
conflict, the Vietnam era, and the Persian Gulf War. Basic 
entitlement exists if a veteran: (i) served in the active 
military, naval, or air service for 90 days or more during a 
period of war (38 U.S.C.A. § 1521(j)); (ii) served in the 
active military, naval, or air service during a period of war 
and was discharged or released from such service for a 
disability adjudged service-connected without presumptive 
provisions of law, or at time of discharge had such a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability (38 U.S.C.A. § 1521 (j)); (iii) 
served in the active military, naval or air service for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war (38 U.S.C.A. § 1521(j)); or 
(iv) served in the active military, naval, or air service of 
an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war (38 
U.S.C.A. § 1521(j)); and (v) is permanently and totally 
disabled from nonservice- connected disability not due to the 
veteran's own willful misconduct; and (vi) meets the net 
worth requirements under 38 C.F.R. § 3.274 and does not have 
an annual income in excess of the applicable maximum annual 
pension rate specified in § 3.23. 38 C.F.R. § 3.3(a)(3).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2002).

The record reveals that the veteran had active service from 
May 1962 to April 1964. This period is entirely peacetime 
service unless the veteran served in Vietnam, which he did 
not.  38 U.S.C.A. § 101(29).  The veteran was a member of the 
Naval Reserve from 1985 to 1990, but such is not qualifying 
service for purposes of pension eligibility.  

The Board therefore finds that the veteran does not meet the 
requirements for eligibility for improved disability pension 
benefits.  The veteran's sole period of active duty service 
was not during a recognized period of war.  While the veteran 
subsequently became a member of the Naval Reserve such does 
not grant the veteran basic entitlement to pension benefits 
unless, during a period of active duty for training 
(ACDUTRA), he was disabled from a disease or injury incurred 
or aggravated in the line of duty.  No evidence has been 
presented to indicate that the veteran had any such 
disability resulting from ACDUTRA.

Accordingly, the Board finds that the veteran does not meet 
any of the requirements for basic eligibility for non-service 
connected pension benefits.  Without qualifying service, 
there is simply no legal basis on which to grant the veteran 
entitlement to a pension.  In a case where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430
ORDER

Entitlement to nonservice-connected disability pension is 
denied.


REMAND

Service connection will be granted for disability that 
results from disease or injury in service. 38 U.S.C.A. § 1131 
(West 2002). A grant of service connection requires medical 
evidence of a current disability, medical, or in some cases 
lay, evidence of in-service incurrence of a disease or 
injury, and medical evidence of a nexus between the claimed 
in-service disease or injury and the current disease or 
injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case the veteran has asserted that he injured his 
back as a result of an inservice automobile accident and that 
he has suffered from low back pain ever since this episode.  
Service medical records document treatment at a Naval 
Hospital after being injured in an automobile accident, 
although the record does not contain any reference to back 
complaints or findings.  Post service medical records reflect 
occasional treatment for low back complaints beginning in 
1971.  

The remaining question is whether the current low back 
disorder is related to the automobile accident noted in 
service.  On VA examination conducted in December 1996 the 
veteran gave a history of a lumbar sprain following an 
automobile accident.  After the examination the diagnoses 
included history of strain due to 1963 automobile accident, 
chronic low back pain, and mild spondylolysis L5-S1 and 
marked degenerative changes of the lumbosacral spine.  The 
examiner did not have access to the claims folder.  The 
veteran's representative has requested that the veteran be 
afforded a further VA examination to determine the etiology 
of his current low back disability.  

In view of the above, this case is REMANDED for the following 
action:

1.  The AMC or RO should afford the 
veteran an orthopedic examination to 
determine the etiology of his current low 
back disability. The claims folder must 
be made available to the examiner so that 
the examiner can review the record.  The 
examiner should state that the claims 
folder was reviewed.  After the 
examination and a careful review of the 
record, the examiner should express an 
opinion, with full rationale, as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
low back disability found on examination 
was the result of injuries sustained in 
an automobile accident during service.

2.  The AMC or RO should re-adjudicate 
the claim for service connection for a 
low back disability.  If the benefit 
sought remains denied, the AMC or RO 
should issue a supplemental statement of 
the case.  The case should then be 
returned to this Board for further 
consideration, if otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


